Citation Nr: 1632444	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and now final claim for service connection for carpal tunnel syndrome of the left wrist.

2. Entitlement to an increased disability rating for residuals of an incomplete navicular fracture of the right wrist with tendonitis, presently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for bilateral hearing loss, presently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of entitlement to increased disability ratings for a right wrist disability and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Evidence associated with the claim file since the initial denial of entitlement to service connection for carpal tunnel syndrome of the left wrist does not relate to an unestablished fact necessary to substantiate the claim and is redundant of evidence previously of record.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the previously denied and final claim for service connection carpal tunnel syndrome of the left wrist.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in May 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, identified private treatment records, service treatment records, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

The Board recognizes that the Veteran has not been afforded a VA examination in connection with his claim of service connection for carpal tunnel syndrome of the left wrist.  VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, VA's duty to provide the appellant with a medical examination is extinguished).  As such, the duty to provide an examination was has not been triggered and the record is complete for the Board to rely upon in adjudicating that claim.  

II. 
New and Material Evidence

In the instant matter, the Veteran seeks to reopen a previously denied claim of service connection for carpal tunnel syndrome of the left wrist.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  
In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In September 2009, the RO denied entitlement to service connection for carpal tunnel syndrome of the left wrist.  In that decision, the RO recognized a present diagnosis of carpal tunnel syndrome, but denied service connection because the record lacked evidence linking the present disability to any incident of active service, or, in the alternative, did not manifest within one year of separation from active service.  The Veteran did not appeal that decision and it subsequently became final.  

Since the initial denial of service connection, additional VA medical records have been associated with the claims file which continue to document a present diagnosis of carpal tunnel syndrome.  (See, e.g., VBMS Capri, 5/4/2011, p. 1).  However, while this evidence is "new" in that it was not of record at the time of the previous denial, it is not "material" as it does not address the reasons for which the Veteran was previously denied service connection.  Namely, this evidence only documents that carpal tunnel syndrome exists.  This fact was known and conceded at the time of the prior denial.  

The Board also recognizes the Veteran's October 2011 statement that his position as a radio operator required him to type regularly which he believed led to wrist fatigue.  Again, while this evidence is "new" in that it was not of record at the time of the prior denial, the Board finds that it is not "material."  The Veteran's military personnel records, specifically his Form DD 214 (Report of Discharge), which were of record at the time of the October 2009 denial, listed his military occupation as a radio operator and therefore, the Veteran's military occupation was known at the time of the previous denial.  Further, that denial was explicitly based on the lack of a medical nexus between his present condition and any known incident of service, including his occupation.  Accordingly, that statement is redundant of evidence previous of record and therefore is not "material."  

All in all, the new evidence does not link the present disability to any incident of active service.  Neither does it tend to demonstrate continuity of symptomatology since service.  In evaluating this claim, the Board has conducted an exhaustive search of the Veteran's claims file, but has not located any evidence which is both new and material that would allow it to reopen the previously denied and final claim for service connection for carpal tunnel syndrome of the left wrist.  Accordingly, the claim is not reopened.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


ORDER

The petition to reopen the previously denied and final claim for service connection for a carpal tunnel syndrome of the left wrist is denied. 


REMAND

The requirement of a contemporaneous examination does not require a new examination based upon the mere passage of time in a service connection claim.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Regardless, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran's bilateral hearing loss was most recently evaluated in June 2011.  In July 2016, while the appeal was awaiting adjudication at the Board, the Veteran submitted a new claim for compensation in which he requested an increased evaluation for bilateral hearing loss due to "increased difficulty in the ability to hear in social and interpersonal environments."  As the Veteran has asserted that the severity of his disability has increased since his most recent evaluation, the Board will remand the claim so that the Veteran may be afforded a new VA examination to assess the present severity of his bilateral hearing loss.

Concerning the claim for an increased disability rating for a right wrist disability, once VA undertakes to provide an examination, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Particularly, when a Veteran has another, nonservice-connected disability which may resemble the effects of his service-connected disability, the Veteran should not be compensated for the effects of the nonservice-connected disability.  A VA examination should address the differences between the service-connected and nonservice-connected disabilities and state whether it is not possible to separate the effects of the service-connected condition.  38 C.F.R. § 3.102 (2015).  Absent such a finding, a VA examination will be deemed inadequate.

Additionally, in July 2016, the Court of Appeals for Veterans Claims issues a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Absent these specific findings, the examination will be inadequate.  Id.  

In June 2011, the Veteran's right wrist was evaluated.  Although the examiner noted range of motion for both the right and left wrists, and noted objective evidence of pain with active motion on the right side, that examination did not provide degrees of motion at which that pain was manifested.  Neither did that examination report record passive motion findings.  Further, the Board notes that the Veteran has a present diagnosis of nonservice-connected carpal tunnel syndrome in the right wrist in addition to his service-connected residuals of a right wrist fracture with tendonitis (the May 2004 rating decision which granted service connection explicitly stated that the service-connected disability was not related to the carpal bones, but rather a "tendon condition").  Although the June 2011 examination report noted both diagnoses, it did not state whether the reported range of motion was due exclusively to the service-connected disability, or whether some degree of loss of motion could be attributed to the nonservice-connected disability.  As such, a new examination should be provided that addresses all deficiencies in the prior examination report. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any and all outstanding VA treatment records pertaining to the disabilities on appeal.  

2. Thereafter, schedule the Veteran for a VA audiological examination to assess the present severity of his bilateral hearing loss.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination and should be reviewed prior to rendering any findings.  Appropriate testing, including controlled speech discrimination testing (Maryland CNC) and a puretone audiometry test should be conducted.  In addition, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.

3. Schedule the Veteran for a VA examination to assess the present severity of his residuals of a right wrist fracture with tendonitis.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination and should be reviewed prior to rendering any findings.  All appropriate testing should be conducted.

The examiner is requested to provide a detailed description of the Veteran's various wrist disabilities.  Complete range of motion, including passive, active, weight-bearing, nonweight-bearing, and evidence of pain should be reported, as well as any evidence of factors such as pain, fatigability, weakness or incoordination resulting in additional loss of range of motion.  

The examiner should explicitly limit the reported findings exclusively to the service-connected residuals of a wrist fracture with tendonitis, and not to any other non-service connected disability, to include carpal tunnel syndrome.  If the examiner is unable to state which signs and symptoms may be attributed to the service-connected disability alone, he or she should so state.

The examiner should also fully describe the Veteran's lay accounts of functional effects caused by the right wrist disability in the final report of the evaluation, such as those impacting his daily activities and employability.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal is not granted in full, then the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the claims file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


